Citation Nr: 1725697	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-09 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford Connecticut, which granted service connection for DDD of the lumbar spine and assigned an initial 10 percent rating, effective January 19, 2012.

In November 2012 and April 2013, the Veteran testified at personal hearings before two different Decision Review Officers (DROs) at the RO. In December 2014, the Veteran and his spouse testified at a Board hearing via video-conference before the undersigned Veterans Law Judge. Transcripts of all three hearings have been prepared and associated with the record on appeal.

In February 2015, the Board remanded the appeal for additional development. Additionally, in its February 2015 remand, the Board noted that a September 2014 rating decision denied the Veteran's claim of entitlement to special monthly compensation based on the need for regular aid and attendance and the Veteran was advised to file a notice of disagreement (NOD) if he disagreed with such decision. However, the Veteran did not file a NOD; thus, such issue is not before the Board. 

Moreover, the Board recognizes that, in a March 2017 statement, the Veteran referred to injuries involving his shoulders and knees, vertigo, and left ear hearing loss that he asserts are related to his military service. However, he is advised that the issue of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for vertigo was withdrawn as requested and was dismissed in the Board's February 2015 decision. The Veteran is also advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). Thus, if he wishes to file a claim to reopen the previously denied claims for service connection for vertigo, a bilateral shoulder disorder, or left ear hearing loss, or a new claim for service connection for a bilateral knee disorder, he should file said claims on an appropriate form with the Agency of Original Jurisdiction (AOJ).

Furthermore, a review of the record reveals that additional evidence, to include VA treatment records and other duplicative evidence which was previously considered by the AOJ, was received after the issuance of the March 2017 supplemental statement of the case and the Veteran has not waived AOJ consideration of such evidence. Nonetheless, as the appeal is being remanded, the AOJ will have the opportunity to consider the newly received evidence in the readjudication of such claims.

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded VA examinations in December 2012 and April 2016 in connection with his claim for a higher initial rating for his back disability. However, since his most recent examination, the United States Court of Appeals for Veterans Claims made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, it does not appear that Correia-compliant testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary, at the aforementioned VA examinations. Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds that such claim is inextricably intertwined with the increased rating claim remanded herein, the outcome of which could possibly have a bearing on whether the Veteran meets the schedular criteria for TDIU benefits during the entirety of the appeal. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, adjudication of the Veteran's TDIU claim must be deferred.

Moreover, pursuant to the February 2015 remand, a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) was sent to the Veteran, along with the required notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the information and evidence necessary to substantiate his claim of entitlement to a TDIU, in October 2015. However, the Veteran did not submit the completed form and, on remand, he is requested to do so as such information is critical to his TDIU claim. 

Finally, while on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal. He should also be provided with an opportunity to identify any other records relevant to his back disability and his TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dating since March 2017.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact the Veteran and request that he complete and return VA Form 21-8940, listing his complete employment history since 2011, to include part-time employment. He should include details regarding his employment at Wisla Express, LLC, to include the dates of and income received, from such employment. 

 3. After receiving a response from the Veteran in connection with the directive in the second paragraph, the AOJ should contact the Veteran's employers, and ask them to complete and return a VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

4. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected back disability. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability. The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in December 2012 and April 2016. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

If the service-connected disability of the Veteran's lumbar spine is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve of a lower extremity, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  

The examiner is requested to indicate whether intervertebral disc syndrome related to the Veteran's service-connected lumbar spine disability is present. If so, the examiner should describe the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also indicate whether the Veteran has any impairment of bladder or bowel function, or erectile dysfunction, as a result of his service-connected back disability.

Finally, the examiner should assess the functional impairment caused by the Veteran's service-connected back disability on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions should be provided.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the March 2017 supplemental statement of the case. If any benefit sought remains denied, issue the Veteran a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




